Citation Nr: 1041324	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for hyperactive 
airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 
1992.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since the most recent supplemental statement of the case in this 
appeal, issued in March 2009, a large quantity of new medical 
evidence has been received to indicate that the Veteran's 
service-connected hyperactive airway disease has worsened.   The 
rating as currently assigned in this appeal is based on pulmonary 
function tests conducted in August 2007 and April 2008.  A VA 
examination is required to determine the current severity of the 
Veteran's service-connected hyperactive airway disease.  See 
VAOPGCPREC 11-95.

Additionally, the Veteran has submitted an application for a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU).  He asserts that he has 
not worked since June 2009 as a result of his service-connected 
conditions, which include hyperactive airway disease, right 
shoulder disability, right ankle disability, and neuropathic 
injury of the right upper extremity, currently assigned a 
combined rating of 60 percent.  The Veteran has specifically 
contended that his worsening service-connected hyperactive airway 
disease has caused him to lose employment.  The matter of 
entitlement to a TDIU is inextricably intertwined with the matter 
on appeal and must be adjudicated by the RO/AMC in conjunction 
with the claim currently on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991), overruled on other grounds by Tyrues v. 
Shinseki, 23 Vet. App. 166 (2009) (if matter on appeal is 
inextricably intertwined with an issue or claim still pending 
before VA, for reasons of judicial economy or on prudential 
grounds claim on appeal will generally be remanded for further 
adjudication, as appropriate, with the other 'inextricably 
intertwined' matters still being adjudicated below). 
 
Additionally, the RO/AMC must seek to obtain all relevant medical 
treatment records in connection with the Veteran's current 
appeal.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-
(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his service-connected hyperactive 
airway disease during the period from August 
2006 (one year prior to the date of the current 
claim for an increased rating for hyperactive 
airway disease) to the present.  

After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
must obtain records from each health care 
provider the Veteran identifies that have not 
been previously obtained.  

The Veteran must also be advised that with 
respect to private medical evidence that he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  After taking all necessary notice and 
development actions adjudicate the Veteran's 
claim for a TDIU.

3.  After affording a reasonable period of time 
for receipt of all relevant medical evidence, 
schedule the Veteran for a VA examination by a 
physician with appropriate expertise.  The 
purpose of the examination is to determine the 
current severity of the Veteran's hyperactive 
air way disease, and its impact on his 
employability and daily activities.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, including 
pulmonary function tests, and any indicated 
consultations must be scheduled.

(c) The examiner must provide findings as 
to the frequency with which the Veteran 
experiences respiratory failure, how often 
the Veteran must seek the care of a 
physician for exacerbations of his 
condition, the frequency with which the 
Veteran receives courses of systemic (oral 
or parenteral) corticosteroids; and the 
frequency with which the Veteran receives 
inhalational or oral bronchodilator 
therapy.

(d) The examiner must provide findings as 
to the impact of the Veteran's service-
connected hyperactive airway disease on his 
employability and daily activities.

(e) The examiner is to specifically address 
in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine the current 
severity of the Veteran's hyperactive 
airway disease, and its impact on his 
employability and daily activities.

(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  

4.  Readjudicate the issue on appeal.  

Readjudication must include consideration of 
whether the Veteran's appeal for an increased 
rating for hyperactive airway disease is to be 
referred to the Director, Compensation and 
Pension, for extraschedular consideration.  
See 38 C.F.R. § 3.321(b).

If the benefit sought remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



